USCA11 Case: 20-12783     Date Filed: 02/08/2022       Page: 1 of 11




                                           [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 20-12783
                  ____________________


NKENG NJILEM JOHNSON,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A203-593-893
                   ____________________
USCA11 Case: 20-12783          Date Filed: 02/08/2022       Page: 2 of 11




2                        Opinion of the Court                    20-12783



Before JORDAN, NEWSOM, Circuit Judges, and BURKE,* District
Judge.
BURKE, District Judge:
        Nkeng Johnson, a Cameroonian native and citizen, seeks
review of an order by the Board of Immigration Appeals (“BIA”)
affirming an Immigration Judge’s (“IJ’s”) decision. The IJ denied
Johnson’s application for asylum, withholding of removal, and
relief under the United Nations Convention Against Torture and
Other Cruel, Inhuman, or Degrading Treatment or Punishment
(“CAT”). After review of the record, and with the benefit of oral
argument, we deny Johnson’s petition.
    I.     Background
       Johnson entered the United States without valid immigra-
tion documents on June 4, 2019. Four days later, a Border Patrol
officer interviewed him in English without an interpreter. John-
son signed a statement indicating that he understood the agent
and that he had no questions about the interview. 1 Johnson was
then referred for a credible fear interview with an asylum officer. 2


*Honorable Liles C. Burke, United States District Judge for the Northern
District of Alabama, sitting by designation.
1 Johnson’s native language is Cameroonian Pidgin English. He says he has a
limited English proficiency.
2Asylum officers conduct credible fear interviews when a person seeking
entry into the United States is subject to expedited removal and he or she
USCA11 Case: 20-12783           Date Filed: 02/08/2022        Page: 3 of 11




20-12783                  Opinion of the Court                              3

On August 1, 2019, the asylum officer tasked with interviewing
Johnson wrote a memo regarding their meeting. In it, he ex-
plained that he didn’t interview Johnson because Johnson an-
swered his questions in Pidgin English and that no interpreter was
available.
       On August 6, 2019, the Department of Homeland Security
served Johnson with a Notice to Appear, charging him with re-
movability under 8 U.S.C. § 1182(a)(7)(A)(i)(I) for not possessing
valid entry documents when applying for admission to the United
States. Johnson then applied for asylum, withholding of removal,
and CAT relief. He based his requests on his imputed political
opinion and his membership in a particular social group (Anglo-
phone Cameroonians).
       Johnson claims he was twice arrested by the Cameroonian
military. His first arrest occurred in September 2017 because he
joined a protest over the Cameroonian government’s mistreat-
ment of Anglophone Cameroonians. His second arrest occurred


tells Customs and Border Protection that he or she wishes to apply for asy-
lum, fears persecution or torture, or fears returning to his or her home coun-
try. While detained by Customs and Border Patrol, the asylum seeker re-
ceives information about the credible fear interview process. Ordinarily, an
asylum-seeker waits 48 hours to participate in the interview, but he or she
may waive that waiting period. See U.S. CITIZEN AND IMMIGRATION SERVICES,
QUESTIONS       AND       ANSWERS,        CREDIBLE       FEAR       SCREENING,
https://www.uscis.gov/humanitarian/refugees-and-
asylum/asylum/questions-and-answers-credible-fear-screening (last visited
Dec. 29, 2021).
USCA11 Case: 20-12783       Date Filed: 02/08/2022     Page: 4 of 11




4                      Opinion of the Court                20-12783

in October 2018 after Southern Cameroons National Council
(“SCNC”) members met at his bar; he maintains that he was false-
ly accused of being a member of this group. Johnson claims that
he was beaten and detained for several days following both ar-
rests.
       On December 11, 2019, the IJ held a merits hearing on
Johnson’s applications. Ultimately, the IJ denied Johnson’s appli-
cations. Explaining his reasoning, the IJ noted Johnson’s demean-
or at the hearing and his testimony—which was inconsistent with
the record evidence. Those inconsistencies, the IJ concluded,
made Johnson a non-credible witness. And given that adverse
credibility determination and Johnson’s failure to produce other
evidence to support his claims, the IJ found denial appropriate.
Johnson appealed to the BIA. The BIA affirmed—determining
that the IJ’s factual findings were supported by substantial evi-
dence.
    II.   Legal Standards
       We review the IJ’s and the BIA’s decisions in this case be-
cause the BIA agreed with much of the IJ’s reasoning. See
Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350 (11th Cir.
2009) (explaining that we review the BIA’s decision and, when the
BIA agrees with the IJ’s findings, we review the IJ’s decision to the
extent of that agreement). We review legal determinations de no-
vo. Id. And we review fact determinations under the “highly def-
erential substantial evidence test” whereby we “must affirm the
BIA’s decision if it is ‘supported by reasonable, substantial, and
USCA11 Case: 20-12783       Date Filed: 02/08/2022     Page: 5 of 11




20-12783               Opinion of the Court                        5

probative evidence on the record considered as a whole.’” Ade-
femi v. Ashcroft, 386 F.3d 1022, 1026–27 (11th Cir. 2004) (en
banc). Credibility determinations constitute fact findings that are
reviewed under this deferential standard. D-Muhumed v. U.S.
Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004).
       An applicant may obtain asylum if he is a “refugee.” Forgue
v. U.S. Att’y Gen., 401 F.3d 1282, 1286–87 (11th Cir. 2005). To
qualify as a refugee, he must be unable or unwilling to return to
his country of nationality “because of persecution or a well-
founded fear of persecution on account of” a protected ground. 8
U.S.C. § 1101(a)(42). These grounds include, among other things,
political opinion and membership in a particular social group. Id.
The asylum applicant bears the burden of proving statutory “ref-
ugee” status with specific and credible evidence. Forgue, 401 F.3d
at 1286–87.
        An adverse credibility determination alone “may be suffi-
cient” to support the denial of relief. Id. at 1287. The IJ, however,
must still consider all the evidence of persecution the asylum ap-
plicant produced. Id. If the applicant produces no evidence in ad-
dition to his testimony, the IJ may rely solely on an adverse credi-
bility determination to deny the asylum application; if there is ad-
ditional testimony, the adverse credibility determination will not
alone be sufficient. Id. “The IJ must offer specific, cogent reasons
for an adverse credibility finding.” Id. (cleaned up). A credibility
determination may not be overturned unless the record compels
it. Id. And the applicant shoulders the burden of showing that an
USCA11 Case: 20-12783        Date Filed: 02/08/2022   Page: 6 of 11




6                       Opinion of the Court              20-12783

adverse credibility finding wasn’t supported by “specific, cogent
reasons” or wasn’t based on substantial evidence. Id.
    III.   Discussion
       The IJ and BIA gave “specific, cogent reasons” for finding
Johnson non-credible. And those reasons are supported by sub-
stantial record evidence.
       The IJ and BIA identified inconsistencies between John-
son’s hearing testimony and his earlier sworn statement from the
interview with Customs and Border Patrol and statements in a
supporting affidavit from a Cameroonian human-rights lawyer.
The first inconsistency concerned the time he spent in custody
following his two arrests. At his hearing, Johnson testified that he
was detained for two weeks in 2017 following his first arrest and
one month in 2018 following his second arrest. However, during
his interview with Customs and Border Patrol, Johnson stated
that he was detained for one month in 2017 and five months and
two weeks in 2018. The Cameroonian lawyer, on the other hand,
attested that Johnson was held for ten and then seven days, re-
spectively.
       Johnson failed to adequately explain these inconsistencies.
He contends that he couldn’t understand the Customs and Border
Patrol agent’s questions, which were asked in English without a
translator. His purported inability to understand the Border Patrol
officer’s questions is contradicted, however, by evidence that:
(1) he told the Border Patrol officer that he understood English
USCA11 Case: 20-12783          Date Filed: 02/08/2022       Page: 7 of 11




20-12783                 Opinion of the Court                            7

and had no questions during their interaction; and (2) he an-
swered each of the officer’s questions intelligibility and coherent-
ly, including questions about the lengths of his detentions. 3
       Johnson also testified at his hearing that because the Border
Patrol officer woke him early in the morning, he told the officer
“anything” so he could quickly end the interview. The IJ noted
that Johnson’s own statement that he made up answers during
that interview “affect[ed] his credibility one hundred percent.”
       Johnson’s contention that the adverse credibility determi-
nation was based on discrepancies that aren’t central to his asy-
lum claim is meritless. First, we can’t accept that the inconsisten-
cies about the length of his detentions are less than central to his
claim of past persecution. More important, however, the applica-
ble statutory standard permits a trier of fact to base its credibility
determination on “any inaccuracies or falsehoods . . . without re-
gard to whether an inconsistency, inaccuracy, or falsehood goes
to the heart of the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii).
Even inconsistencies on relatively minor details may support an
adverse credibility determination. See Xia v. U.S. Att’y Gen., 608
F.3d 1233, 1240–41 (11th Cir. 2010) (holding that “at least one in-
ternal inconsistency” regarding the applicant’s age at the time of
supposed persecution “and one omission” without evidence to


3Because substantial evidence supports the position that Johnson adequately
understood the interview questions, we reject his assertion that the inter-
view violated his due process rights.
USCA11 Case: 20-12783        Date Filed: 02/08/2022     Page: 8 of 11




8                      Opinion of the Court                 20-12783

clarify the discrepancies “provide[d] ample support” for an ad-
verse credibility finding).
      Johnson also contends that the IJ and the BIA failed to
properly consider the country conditions report, which he con-
tends corroborates his claim of past persecution. We disagree.
The report describes incidents of government violence toward
some Anglophone activists. But it says nothing about Johnson’s
personal circumstances, including details about his detention or
mistreatment by police or whether he personally would face
harm if he returned to Cameroon.
        Given the inconsistencies in Johnson’s testimony and the
record, as well as the lack of other corroborating evidence for his
claims, substantial evidence supports the BIA’s denial of Johnson’s
asylum application. Further, because Johnson failed to establish
his eligibility for asylum, he has also necessarily failed to meet the
higher standards for withholding removal and CAT relief. See
Forgue, 401 F.3d at 1287–88 & n.4.
      PETITION DENIED.
USCA11 Case: 20-12783       Date Filed: 02/08/2022    Page: 9 of 11




20-12783              JORDAN, J., Concurring                      1

JORDAN, Circuit Judge, concurring:
       I agree with the panel opinion in full. I write separately to
discuss the concerning issue of language interpretation in this
case.
        “The BIA deprives a petitioner of liberty without due pro-
cess of law when it considers evidence that is not probative and
whose admission is not fundamentally fair.” Indrawati v. U.S.
Att’y Gen., 779 F.3d 1284, 1299 (11th Cir. 2015). Mr. Johnson
made—but did not properly develop—an argument that his due
process rights were violated because he was interviewed in Eng-
lish, a language that he did not understand. He neither discussed
the standard nor showed, as our precedents require in order to
establish a due process violation, that (1) he “was deprived of lib-
erty without due process of law” and (2) “the purported errors
caused [him] substantial prejudice.” Lapaix v. U.S. Att’y Gen., 605
F.3d 1138, 1143 (11th Cir. 2010). “To show substantial prejudice,
an alien must demonstrate that, in the absence of the alleged vio-
lations, the outcome of the proceeding would have been differ-
ent.” Id.
       Although Mr. Johnson did not make the requisite showing
here, the record indicates that the government could, and should,
have done more. Mr. Johnson understands a little English but
mainly speaks Cameroonian Pigdin English, which is a separate
language, despite its misleading name. See John Nkemngong
Nkengasong, A Grammar of Cameroonian Pidgin 8–9 (2016)
(“Cameroonian Pidgin [English] has a code of its own, a pattern of
USCA11 Case: 20-12783      Date Filed: 02/08/2022    Page: 10 of 11




2                    JORDAN, J., Concurring               20-12783

word formation and sentence structure, and a phonetic system
which are not similar to English” as well as a vocabulary “derived
from a variety of sources, including . . . indigenous languages,
English[,] and French.”). Yet on June 9, 2019, a border patrol of-
ficer interviewed Mr. Johnson in English. Before asking Mr. John-
son any substantive questions, the officer made a statement in
English to Mr. Johnson about the nature of the interview and
asked Mr. Johnson if he understood. Mr. Johnson said that he did
and then proceeded to answer the officer’s questions. In contrast,
though, two months later, an asylum officer filed a memo saying
that Mr. Johnson “could not effectively communicate [in] Eng-
lish” because he spoke Cameroonian Pidgin English and only re-
sponded in that language. Because no Cameroonian Pidgin Eng-
lish translator was available, he did not interview Mr. Johnson.
        On his I-589 application for asylum and withholding of re-
moval, Mr. Johnson wrote that his native language was Bangwa,
that he spoke Pidgin English fluently, and that he was not fluent
in English. He requested and received a Pidgin English interpret-
er for the merits hearing. At that hearing and through the inter-
preter, Mr. Johnson explained to the IJ that although he generally
did not understand English, he could understand some things. He
also testified that he could not read English. Even with the inter-
preter, there were several moments of confusion due to transla-
tion issues during the hearing.
      Much of this case turns on inconsistencies between state-
ments Mr. Johnson made without an interpreter and statements
USCA11 Case: 20-12783     Date Filed: 02/08/2022   Page: 11 of 11




20-12783             JORDAN, J., Concurring                    3

he made with an interpreter, but there is also the inconsistency
between the border patrol officer who conducted an interview in
English and the asylum officer who was unable to conduct an in-
terview in English. Going forward, the government must ensure
it interviews potential asylum applicants in a language that they
actually speak and understand. To do any less would be both
embarrassing and regrettable.